DETAILED ACTION
This action is in response to the claims filed 07/21/2022 for application 16/156,114. Claims 1-3, 5, 9, 11, 13, 17, and 20 have been amended. Claims 1-17, and 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  The limitation: "exclude from the follow recommendation candidates follow recommendation candidate..." appears to be grammatically incorrect and missing a word. The examiner will interpret the claim as "exclude from the follow recommendation candidates, any follow recommendation candidate..." as previously recited in claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150006286 A1, hereinafter "Liu") in view of Pennacchiotti et al. (US 20130124437 A1, hereinafter "Pennacchiotti") and further in view of Xu et al. (US 20160104067 A1, cited by Applicant in the IDS filed 05/10/2021, hereinafter "Xu") and further in view of Qian (US 20180129940 A1, hereinafter "Qian").
Regarding claim 1, Liu teaches a system for generating follow recommendations for an online computer system (“Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network.” [¶0019, lines 1-3]), the system comprising:
a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor (“the information may be stored in a computer-readable memory in system 100 (FIG. 1).” [0040, lines 10-12]), cause the system to:
present recommendations to a first set of members of an online service (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment. Furthermore, as described below with reference to FIGS. 7 and 8, server 114 may extract features from the user profiles and from content available for serving to users, which may be used as rules to identify a subset of the users to target with particular recommendations regarding employment opportunities and/or other types of content.” [¶0035; note: Although Liu teaches recommendations, Liu doesn’t explicitly teach follow recommendations, however Pennacchiotti teaches follow recommendations as cited below.]);
obtain member response information indicating a response each member in the first set of members has to each follow recommendation presented to the member (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions.” [¶0031, lines 1-4; note: feedback would correspond to obtaining a response from a member]);
for each follow recommendation that resulted in formation of a new follow edge (“Consequently, social graph 200 may be used to determine targets among the users, for example, by counting or tracing edges 212 between current members of an organization and the user.” [¶0038, lines 13-16]; Liu discloses edges that represent relationships between current users which corresponds to follow edges), obtain engagement information indicating a level and type of engagement each member exhibited in connection with content items associated with a newly formed follow edge during a period of time subsequent to the formation of the follow edge (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions…Server 114 may aggregate this information into feedback metrics for multiple users, and may store this information for subsequent use. In addition, via network 112, server 114 may monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network, etc.” [¶0031-¶0032; Examiner is interpreting a level and type of engagement as user behaviors towards the content of the network.]);
using the member response information, train a first machine-learned scoring model for use in predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“For example, as described below with reference to FIGS. 3 and 4, a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group.” [¶0035, lines 1-5; Liu discloses that machine learning model is used to calculate scores for the user based on user response, this may correspond to a first machine scoring model. See further: “Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising).” [¶0059]);
using the engagement information, train a second machine-learned scoring model for use in predicting a level of engagement the member will exhibit in connection with content associated with the new follow edge (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035, lines 5-10; this machine-learning model based on content-interaction may correspond to a second machine-learning model]);
generated with the second machine-learned scoring model related to predicting the level and type of engagement (“a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035]).
Liu fails to teach follow recommendations and
store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for an end-user, wherein each follow recommendation generated for the end-user will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned model.
for the end-user generate a set of follow recommendation candidates;
for each pairing of the end-user and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score; 
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores;
and 
cause the follow recommendation candidates to be presented to the end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank.
Pennacchiotti teaches follow recommendations (“The target user might select one or more users from the user recommendation as recipients of the message. The user might select one or more users from the user recommendation to "follow" via the social-media site, e.g., follow via TwitterTM, etc. As is described in more detail below, the user recommendation can comprise a set of users identified from the interest distributions, e.g., by comparing interest distributions to identify users with similar topical interest, alone or in combination with other techniques for identifying users, e.g., social network graph-based models.” [0023])
While Liu discloses the first and second machine-learned scoring models, the reference fails to provide details of storing the models.
Pennacchiotti teaches store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for an end-user (“CPU 812 can then execute the stored process steps in order to execute the loaded computer-executable process steps. Stored data, e.g., data stored by a storage device, can be accessed by CPU 812 during the execution of computer-executable process steps.” [¶0066; Pennacchiotti discloses multiple social-graph based models for subsequent scoring for an end-user ¶0053-¶0054, thus it would be inherent that the models would be stored in memory. See further ¶0060]), wherein each follow recommendation generated for the end-user will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned scoring model (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s). In accordance with one or more embodiments, the similarity score determined relative to the target user and another user is a combined score comprising the similarity score generated by comparing the two user's interest distributions, e.g., per step 410 of FIG. 4, and the score provided via the one or more social graph-based model(s).” [¶0054; note: Liu teaches a first/second score as cited above. Pennacchiotti teaches combining scores using social graph-based models to generate user recommendations.]).
for the end-user generate a set of follow recommendation candidates (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s).” [¶0054]);
for each pairing of the end-user and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s). In accordance with one or more embodiments, the similarity score determined relative to the target user and another user is a combined score comprising the similarity score generated by comparing the two user's interest distributions, e.g., per step 410 of FIG. 4, and the score provided via the one or more social graph-based model(s).” [¶0054; note: Liu teaches a first/second score as cited above. Pennacchiotti teaches combining scores using social graph-based models to generate user recommendations.]); 
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores (“At step 412, the user recommendation is generated using the comparison results. By way of some non-limiting examples, the user recommendation can comprise a threshold number of users and or those users that satisfy a threshold similarity with the target user. Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035]); and 
cause the follow recommendation candidates to be presented to the end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank (“Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035; users having a greatest similarity measure implies the recommendations are ordered.]).
Liu and Pennacchiotti are both in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]
However Liu/Pennacchiotti fails to explicitly teach wherein the follow recommendations are based on both a first likelihood that a member in the first set of members will follow an entity being recommended and a second likelihood that the member in the first set of members will interact with content presented to the member in the follow recommendations; related to a predicted likelihood that the end-user will select the member to follow
Xu teaches wherein the follow recommendations are based on both a first likelihood that a member in the first set of members will follow an entity being recommended (“In some implementations, the act of a user selecting a recommendation can be used as one criteria to score the interest level in (or “success level of”) a recommendation. In some such implementations, the act of subsequently choosing to follow a recommended user, subscribe to a recommended group, join a recommended community, like a recommended page, or like or purchase a recommended product can be used as a second criteria to score the recommendation. In some implementations, when a user accepts a recommendation, that recommendation is removed from the set of available recommendations that can be served to the user.” [¶0176; See further from [¶0175] “For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served”]) and a second likelihood that the member in the first set of members will interact with content presented to the member in the follow recommendations (“In some implementations, the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above). For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency. In some such implementations, the recommendation engine 602 is configured to calculate or otherwise determine the serving frequency for each recommendation in a list of available recommendations dynamically based on users' interactions with the recommendations that they are served… In some implementations, the act of clicking on or selecting a recommendation or another action that otherwise expresses or indicates an interest in a recommendation (for example, a like) can be used as an input to the recommendation engine. For example, if the recommendation engine 602 receives a significant or threshold amount of interest in a particular recommendation, the recommendation engine 602 can reprioritize the recommendation, for example, by reordering the recommendation to a higher level in a priority list of recommendations or by increasing the serving frequency associated with the recommendation.” [¶0175-¶0176; Examiner is interpreting recommendations associated with a greater probability based on users’ interactions with recommendations to be equivalent to a second likelihood.]);
related to a predicted likelihood that the end-user will select the member to follow (“In some implementations, the act of a user selecting a recommendation can be used as one criteria to score the interest level in (or “success level of”) a recommendation. In some such implementations, the act of subsequently choosing to follow a recommended user, subscribe to a recommended group, join a recommended community, like a recommended page, or like or purchase a recommended product can be used as a second criteria to score the recommendation. In some implementations, when a user accepts a recommendation, that recommendation is removed from the set of available recommendations that can be served to the user.” [¶0176])
Liu, Pennacchiotti and Xu are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s teachings to determine a first and second likelihood that a user will follow another user and interact with content from the follow recommendations as taught by Xu. One would have been motivated to make this modification in order to provide relevant recommendations to connect existing and new members to the social networking system. [¶0027, Xu]
However Liu/Pennacchiotti/Xu fails to explicitly teach exclude from the follow recommendation candidates follow recommendation candidate corresponding with an entity the end-user has elected to follow or with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user;
Qian teaches exclude from the follow recommendation candidates follow recommendation candidate corresponding with an entity the end-user has elected to follow or with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user (“The filtering criteria can be configured to filter out potential accounts that are not appropriate for recommendation to a user. For example, the account filtering module 108 can be configured to filter the set of potential accounts to remove accounts that are already followed, liked, or otherwise interacted with by the user, since recommendation of an account already being followed by the user would yield little benefit.” [¶0031; note: Pennacchiotti teaches the utility scores as cited above.]);
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s teachings to exclude follow recommendation candidates that were previously followed or connected by the user as taught by Qian. One would have been motivated to make this modification in order to filter out recommendations that would yield little benefit to the user. [¶0031, Qian]

Regarding claim 2, Liu/Pennacchiotti/Xu/Qian teaches The system of claim 1, wherein generating a set of follow recommendation further comprises: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to: 
Liu teaches for each pairing of the end-user and a follow recommendation candidate, extract a first set of features and a second set of features from respective profiles of the member and the follow recommendation candidate (“In some embodiments, information 938 may include recommendations 952 associated with existing types of recommendations 954 (which may be abbreviated as Ts of Rs) provided to users 946 of the social network. In these embodiments, targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946.” [¶0107; Features 956 and Features 962 would correspond to a first and second set of features [see ¶0079]);
for each pairing of the end-user and a follow recommendation candidate, derive a first score by providing the first set of features as input to the first machine-learned scoring model for predicting when a follow recommendation presented to the end-user will be selected by the end-user, resulting in formation of a new follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the first extracted set of features would be equivalent to a first score.).
for each pairing of the end-user and a follow recommendation candidate, derive a second score by providing the second set of features as input to the second machine-learned scoring model for predicting a level of engagement the end-user will exhibit in connection with content associated with a newly formed follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the second extracted set of features would be equivalent to a second score.);
While Liu discloses the first and second machine-learned scoring models, the reference fails to provide details of storing the models.
Pennacchiotti teaches storing in a data store the follow recommendation utility score for each pairing of the end-user and a follow recommendation candidate (“CPU 812 can then execute the stored process steps in order to execute the loaded computer-executable process steps. Stored data, e.g., data stored by a storage device, can be accessed by CPU 812 during the execution of computer-executable process steps.” [¶0066; Pennacchiotti discloses multiple social-graph based models for subsequent scoring for an end-user ¶0053-¶0054, thus it would be inherent that the models would be stored in memory. See further ¶0060]).
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s/Xu’s/Qian’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s/Xu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]

Regarding claim 3, Liu/Pennacchiotti/Xu/Qian teaches The system of claim 2 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to: 
Pennacchiotti teaches receive a request, associated with the end-user, for follow recommendations to be presented to the end-user (“At step 402, a request is made for a user recommendation for a target user. The request can be initiated by the target user, a service or an application, e.g., a server-side or client-side application, for example. The request can include identification information identifying the target user.” [¶0031]); 
retrieve from the data store a subset of follow recommendation candidates and corresponding follow recommendation utility scores for the particular end-user (“Steps 406, 408 and 410 can be performed in response to a recommendation request. Alternatively, the steps can be performed in advance, e.g., prior to a request, and a value can be stored for each user pairing, e.g., a similarity value determined from a comparison of two users' interest distribution.” [¶0034; note: similarity value would correspond to a follow recommendation utility score.]); 
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s/Xu’s/Qian’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s/Xu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]

Regarding claim 4, Liu/Pennacchiotti/Xu/Qian teaches The system of claim 3 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to:
Liu teaches obtain impression information identifying follow recommendations that were previously presented to the end-user in a period of time prior to when the request was received (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions. The mere serving of an impression may also be noted or recorded as feedback (e.g., especially if the advertiser is being charged on a CPM basis).” [¶0031]); and
discounting the follow recommendation utility score for follow recommendation candidates associated with follow recommendations that were presented to the end-user in the period of time prior to when the request was received (“Then, these extracted rules may be used to filter out candidate employment opportunities that are most likely to be irrelevant to the given user, and the remaining candidate employment opportunities may be scored using a machine-learning model to determine the best matches. For example, for a given user, candidate employment opportunities having job features that never (or almost never) occurred in the previous recommendations may be safely excluded.” [¶0093] note: Discounting scores would be equivalent to filtering out candidates that are deemed to be irrelevant to the user.).
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s/Xu’s/Qian’s with the user recommendations of Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. [¶0003, Pennacchiotti]

Regarding claim 5, Liu/Pennacchiotti/Xu/Qian teaches the system of claim 4 further comprising: additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to: 
Qian further teaches subsequent to the request being received, obtain information identifying entities the end-user has elected to follow and entities with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user (“Once the model is trained, the model can be provided with user information for a particular user, and account information for a target account, and a potential account from the set of potential accounts in order to determine the likelihood that the particular user will interact with the potential account after having interacted with the target account… The filtering criteria can be configured to filter out potential accounts that are not appropriate for recommendation to a user. For example, the account filtering module 108 can be configured to filter the set of potential accounts to remove accounts that are already followed, liked, or otherwise interacted with by the user, since recommendation of an account already being followed by the user would yield little benefit” [¶0030-¶0031]);
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s teachings to exclude follow recommendation candidates that were previously followed or connected by the user as taught by Qian. One would have been motivated to make this modification in order to filter out recommendations that would yield little benefit to the user. [¶0031, Qian]

Regarding claim 6, Liu/Pennacchiotti/Xu/Qian teaches The system of claim 1, 
Liu teaches wherein the first machine-learned scoring model is based on a logistic regression model having a set of inputs and a single output, and the second machine-learned scoring model is a predictive model having a set of inputs and a single output (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine. However, a wide variety of supervised-learning techniques may be used in the targeting technique. In an exemplary embodiment, the machine-learning model includes a logistic regression model with receiver operating characteristics for the test and the training data each around 0.72. In particular, the logistic regression model may use L2-regularized logistic regression” [¶0059, lines 1-12]; Liu discloses a plurality of types of models such as a logistic regression model which may also correspond to a predictive model. The set of inputs would be the features input to the model and the single output would correspond to a score.).



Regarding claim 8, Liu/Pennacchiotti/Xu teaches the system of claim 6, 
Liu teaches wherein the output of the second machine-learned scoring model, is a prediction of a level of engagement a member will exhibit with content associated with a new follow edge, during some period of time subsequent to formation of the new follow edge. (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine.” [¶0059, lines 1-6]; Liu further discloses that the machine-learning model outputs probabilities that users are interested in a given type of recommendation. (see ¶0082)]).

Regarding claim 9, Liu teaches A method for generating follow recommendations for an online computer system (“Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network.” [¶0019, lines 1-3]), the system comprising:
a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor (“the information may be stored in a computer-readable memory in system 100 (FIG. 1).” [0040, lines 10-12]), cause the system to:
presenting recommendations to a first set of members of an online service (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment. Furthermore, as described below with reference to FIGS. 7 and 8, server 114 may extract features from the user profiles and from content available for serving to users, which may be used as rules to identify a subset of the users to target with particular recommendations regarding employment opportunities and/or other types of content.” [¶0035; note: Although Liu teaches recommendations, Liu doesn’t explicitly teach follow recommendations, however Pennacchiotti teaches follow recommendations as cited below.]);
obtaining member response information indicating a response each member in the first set of members has to each follow recommendation presented to the member (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions.” [¶0031, lines 1-4; note: feedback would correspond to obtaining a response from a member]);
for each follow recommendation that resulted in formation of a new follow edge (“Consequently, social graph 200 may be used to determine targets among the users, for example, by counting or tracing edges 212 between current members of an organization and the user.” [¶0038, lines 13-16]; Liu discloses edges that represent relationships between current users which corresponds to follow edges), obtaining engagement information indicating a level and type of engagement each member exhibited in connection with content items associated with a newly formed follow edge during a period of time subsequent to the formation of the follow edge (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions…Server 114 may aggregate this information into feedback metrics for multiple users, and may store this information for subsequent use. In addition, via network 112, server 114 may monitor and store information about user actions or behaviors, such as web pages or Internet Protocol (IP) addresses the users visit, search topics, search frequency, how often a given user checks who viewed their profile in the social network, how often the given user views profiles of other users in the social network, etc.” [¶0031-¶0032; Examiner is interpreting a level and type of engagement as user behaviors towards the content of the network.]);
using the member response information, training a first machine-learned scoring model for use in predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“For example, as described below with reference to FIGS. 3 and 4, a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group.” [¶0035, lines 1-5; Liu discloses that machine learning model is used to calculate scores for the user based on user response, this may correspond to a first machine scoring model. See further: “Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising).” [¶0059]);
using the engagement information, training a second machine-learned scoring model for use in predicting a level of engagement a member will exhibit in connection with content associated with a newly formed follow edge (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035, lines 5-10; this machine-learning model based on content-interaction may correspond to a second machine-learning model]);
generated with the second machine-learned scoring model related to predicting the level and type of engagement (“a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035]).
Liu fails to teach follow recommendations and
store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for an end-user, wherein each follow recommendation generated for the end-user will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned model.
for the end-user generate a set of follow recommendation candidates;
for each pairing of the end-user and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score; 
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores;
and 
cause the follow recommendation candidates to be presented to the end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank.
Pennacchiotti teaches follow recommendations (“The target user might select one or more users from the user recommendation as recipients of the message. The user might select one or more users from the user recommendation to "follow" via the social-media site, e.g., follow via TwitterTM, etc. As is described in more detail below, the user recommendation can comprise a set of users identified from the interest distributions, e.g., by comparing interest distributions to identify users with similar topical interest, alone or in combination with other techniques for identifying users, e.g., social network graph-based models.” [0023])
While Liu discloses the first and second machine-learned scoring models, the reference fails to provide details of storing the models.
Pennacchiotti teaches store both the first and second machine-learned scoring models for subsequent scoring of follow recommendations for an end-user (“CPU 812 can then execute the stored process steps in order to execute the loaded computer-executable process steps. Stored data, e.g., data stored by a storage device, can be accessed by CPU 812 during the execution of computer-executable process steps.” [¶0066; Pennacchiotti discloses multiple social-graph based models for subsequent scoring for an end-user ¶0053-¶0054, thus it would be inherent that the models would be stored in memory. See further ¶0060]), wherein each follow recommendation generated for the end-user will be based on a combination of a first score, generated with the first machine-learned scoring model, and a second score, generated with the second machine-learned scoring model (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s). In accordance with one or more embodiments, the similarity score determined relative to the target user and another user is a combined score comprising the similarity score generated by comparing the two user's interest distributions, e.g., per step 410 of FIG. 4, and the score provided via the one or more social graph-based model(s).” [¶0054; note: Liu teaches a first/second score as cited above. Pennacchiotti teaches combining scores using social graph-based models to generate user recommendations.]).
for the end-user generate a set of follow recommendation candidates (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s).” [¶0054]);
for each pairing of the end-user and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s). In accordance with one or more embodiments, the similarity score determined relative to the target user and another user is a combined score comprising the similarity score generated by comparing the two user's interest distributions, e.g., per step 410 of FIG. 4, and the score provided via the one or more social graph-based model(s).” [¶0054; note: Liu teaches a first/second score as cited above. Pennacchiotti teaches combining scores using social graph-based models to generate user recommendations.]); 
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores (“At step 412, the user recommendation is generated using the comparison results. By way of some non-limiting examples, the user recommendation can comprise a threshold number of users and or those users that satisfy a threshold similarity with the target user. Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035]); and 
cause the follow recommendation candidates to be presented to the end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank (“Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035; users having a greatest similarity measure implies the recommendations are ordered.]).
Liu and Pennacchiotti are both in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]
However Liu/Pennacchiotti fails to explicitly teach wherein the follow recommendations are based on both a first likelihood that a member in the first set of members will follow an entity being recommended and a second likelihood that the member in the first set of members will interact with content presented to the member in the follow recommendations; related to a predicted likelihood that the end-user will select the member to follow
Xu teaches wherein the follow recommendations are based on both a first likelihood that a member in the first set of members will follow an entity being recommended (“In some implementations, the act of a user selecting a recommendation can be used as one criteria to score the interest level in (or “success level of”) a recommendation. In some such implementations, the act of subsequently choosing to follow a recommended user, subscribe to a recommended group, join a recommended community, like a recommended page, or like or purchase a recommended product can be used as a second criteria to score the recommendation. In some implementations, when a user accepts a recommendation, that recommendation is removed from the set of available recommendations that can be served to the user.” [¶0176; See further from [¶0175] “For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served”]) and a second likelihood that the member in the first set of members will interact with content presented to the member in the follow recommendations (“In some implementations, the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above). For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency. In some such implementations, the recommendation engine 602 is configured to calculate or otherwise determine the serving frequency for each recommendation in a list of available recommendations dynamically based on users' interactions with the recommendations that they are served… In some implementations, the act of clicking on or selecting a recommendation or another action that otherwise expresses or indicates an interest in a recommendation (for example, a like) can be used as an input to the recommendation engine. For example, if the recommendation engine 602 receives a significant or threshold amount of interest in a particular recommendation, the recommendation engine 602 can reprioritize the recommendation, for example, by reordering the recommendation to a higher level in a priority list of recommendations or by increasing the serving frequency associated with the recommendation.” [¶0175-¶0176; Examiner is interpreting recommendations associated with a greater probability based on users’ interactions with recommendations to be equivalent to a second likelihood.]);
related to a predicted likelihood that the end-user will select the member to follow (“In some implementations, the act of a user selecting a recommendation can be used as one criteria to score the interest level in (or “success level of”) a recommendation. In some such implementations, the act of subsequently choosing to follow a recommended user, subscribe to a recommended group, join a recommended community, like a recommended page, or like or purchase a recommended product can be used as a second criteria to score the recommendation. In some implementations, when a user accepts a recommendation, that recommendation is removed from the set of available recommendations that can be served to the user.” [¶0176])
Liu, Pennacchiotti and Xu are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s teachings to determine a first and second likelihood that a user will follow another user and interact with content from the follow recommendations as taught by Xu. One would have been motivated to make this modification in order to provide relevant recommendations to connect existing and new members to the social networking system. [¶0027, Xu]
However Liu/Pennacchiotti/Xu fails to explicitly teach exclude from the follow recommendation candidates follow recommendation candidate corresponding with an entity the end-user has elected to follow or with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user;
Qian teaches exclude from the follow recommendation candidates follow recommendation candidate corresponding with an entity the end-user has elected to follow or with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user (“The filtering criteria can be configured to filter out potential accounts that are not appropriate for recommendation to a user. For example, the account filtering module 108 can be configured to filter the set of potential accounts to remove accounts that are already followed, liked, or otherwise interacted with by the user, since recommendation of an account already being followed by the user would yield little benefit.” [¶0031; note: Pennacchiotti teaches the utility scores as cited above.]);
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s teachings to exclude follow recommendation candidates that were previously followed or connected by the user as taught by Qian. One would have been motivated to make this modification in order to filter out recommendations that would yield little benefit to the user. [¶0031, Qian]

Regarding claim 10, Liu/Pennacchiotti/Xu/Qian teaches The method of claim 9, wherein generating a set of follow recommendations further comprises: 
Liu teaches for each pairing of the member and a follow recommendation candidate, extracting a first set of features and a second set of features from respective profiles of the member and a follow recommendation candidate (“In some embodiments, information 938 may include recommendations 952 associated with existing types of recommendations 954 (which may be abbreviated as Ts of Rs) provided to users 946 of the social network. In these embodiments, targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946.” [¶0107; Features 956 and Features 962 would correspond to a first and second set of features [see ¶0079]);
for each pairing of a member and a follow recommendation candidate, derive a first score by providing the first set of features as input to the first machine-learned scoring model for predicting when a follow recommendation presented to a member will be selected by the member, resulting in formation of a new follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the first extracted set of features would be equivalent to a first score.).
for each pairing of a member and a follow recommendation candidate, derive a second score by providing the second set of features as input to the second machine-learned scoring model for predicting a level of engagement the end-user will exhibit in connection with content associated with a newly formed follow edge (“Moreover, the computer system determines relevancy scores based on the extracted first features and the extracted second features (operation 714). For example, the relevancy scores may be determined using a Jaccard similarity (i.e., the size of the intersection divided by the size of the union of a given first set of features and a given second set of features), mutual information, a Bayesian probability, and/or a co-occurrence relationship. However, a wide variety of statistical-association metrics may be used.” [¶0080] note: The relevancy scores based on the second extracted set of features would be equivalent to a second score.);
Liu fails to explicitly teach for each pairing of a member and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score;
storing in a data store the follow recommendation utility score for each pairing of the end-user and a follow recommendation candidate.
Pennacchiotti teaches for each pairing of a member and a follow recommendation candidate, derive a follow recommendation utility score, wherein the follow recommendation utility score is a combination of the first score and the second score (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s). In accordance with one or more embodiments, the similarity score determined relative to the target user and another user is a combined score comprising the similarity score generated by comparing the two user's interest distributions, e.g., per step 410 of FIG. 4, and the score provided via the one or more social graph-based model(s).” [¶0054; note: Liu teaches a first/second score as cited above. Pennacchiotti teaches combining scores using social graph-based models to generate user recommendations.]);
While Liu discloses the first and second machine-learned scoring models, the reference fails to provide details of storing the models.
Pennacchiotti teaches storing in a data store the follow recommendation utility score for each pairing of a member and a follow recommendation candidate (“Computing device 702 can serve content to user computing devices 704 using a browser application via a network 706. Data store 708, which can include social-media messaging data 504 and/or user distribution model 512, can be used to store program code to configure a server 702 to execute functionality described in accordance with one or more embodiments of the present disclosure, e.g., components described in connection with FIG. 5.” [¶0060]).
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s/Xu’s/Qian’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s/Xu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]

Regarding claim 11, Liu/Pennacchiotti/Xu/Qian teaches The method of claim 10 further comprising: 
Pennacchiotti teaches receiving a request, associated with a member, for follow recommendations to be presented to the particular member (“At step 402, a request is made for a user recommendation for a target user. The request can be initiated by the target user, a service or an application, e.g., a server-side or client-side application, for example. The request can include identification information identifying the target user.” [¶0031]); and
retrieving from the data store a subset of follow recommendation candidates and corresponding follow recommendation utility scores for the particular member (“Steps 406, 408 and 410 can be performed in response to a recommendation request. Alternatively, the steps can be performed in advance, e.g., prior to a request, and a value can be stored for each user pairing, e.g., a similarity value determined from a comparison of two users' interest distribution.” [¶0034; note: similarity value would correspond to a follow recommendation utility score.]).
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s/Xu’s/Qian’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s/Xu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]

Regarding claim 12, Liu/Pennacchiotti/Xu/Qian The method of claim 11 further comprising: 
Liu teaches obtaining impression information identifying follow recommendations that were previously presented to the member in a period of time prior to when the request was received (“In response to advertisements served to them, the users of electronic devices 110 may provide feedback in the form of actions taken on the impressions served to them, such as clicks and/or conversions. The mere serving of an impression may also be noted or recorded as feedback (e.g., especially if the advertiser is being charged on a CPM basis).” [¶0031]); and
discounting the follow recommendation utility score for follow recommendation candidates associated with follow recommendations that were presented to the member in the period of time prior to when the request was received (“Then, these extracted rules may be used to filter out candidate employment opportunities that are most likely to be irrelevant to the given user, and the remaining candidate employment opportunities may be scored using a machine-learning model to determine the best matches. For example, for a given user, candidate employment opportunities having job features that never (or almost never) occurred in the previous recommendations may be safely excluded.” [¶0093] note: Discounting scores would be equivalent to filtering out candidates that are deemed to be irrelevant to the user.).

Regarding claim 13, Liu/Pennacchiotti/Xu/Qian teaches the method of claim 11 further comprising:
Qian further teaches subsequent to the request being received, obtain information identifying entities the end-user has elected to follow and entities with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user (“Once the model is trained, the model can be provided with user information for a particular user, and account information for a target account, and a potential account from the set of potential accounts in order to determine the likelihood that the particular user will interact with the potential account after having interacted with the target account… The filtering criteria can be configured to filter out potential accounts that are not appropriate for recommendation to a user. For example, the account filtering module 108 can be configured to filter the set of potential accounts to remove accounts that are already followed, liked, or otherwise interacted with by the user, since recommendation of an account already being followed by the user would yield little benefit” [¶0030-¶0031]);
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s teachings to exclude follow recommendation candidates that were previously followed or connected by the user as taught by Qian. One would have been motivated to make this modification in order to filter out recommendations that would yield little benefit to the user. [¶0031, Qian]

Regarding claim 14, Liu/Pennacchiotti/Xu/Qian teaches The method of claim 9, 
Liu teaches wherein the first machine-learned scoring model is based on a logistic regression model having a set of inputs and a single output, and the second machine-learned scoring model is a predictive model having a set of inputs and a single output (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine. However, a wide variety of supervised-learning techniques may be used in the targeting technique. In an exemplary embodiment, the machine-learning model includes a logistic regression model with receiver operating characteristics for the test and the training data each around 0.72. In particular, the logistic regression model may use L2-regularized logistic regression” [¶0059, lines 1-12]; Liu discloses a plurality of types of models such as a logistic regression model which may also correspond to a predictive model. The set of inputs would be the features input to the model and the single output would correspond to a score.).

Regarding claim 16, Liu/Pennacchiotti/Xu teaches the system of claim 14, 
Liu teaches wherein the single output of the second machine-learned scoring model, is a prediction of a level of engagement a member will exhibit with content associated with a new follow edge, during some period of time subsequent to formation of the new follow edge. (“Multiple behavioral and user-profile features (such as 124 different features) may be used to train a machine-learning model (including the time windows when users are more likely to view and/or accept advertising). For example, the machine-learning model may include a logistic regression model, a boosting tree, and/or a support vector machine.” [¶0059, lines 1-6]; Liu further discloses that the machine-learning model outputs probabilities that users are interested in a given type of recommendation. (see ¶0082)]).

Regarding claim 17, Liu teaches a system for generating follow recommendations for an online computer system (“Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network.” [¶0019, lines 1-3]), the system comprising:
a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, cause the system to:
retrieve a set of follow recommendations from a data store in response to a request associated with a first end-user (“Server 114 may use the stored information about advertising campaigns, employment opportunities and, more generally, the types of content or recommendations, the sharing of content by the users, user profiles and/or user behaviors to train machine-learning models that can be used to predict user responses to future advertising campaigns (and, thus, to place the users into different target groups to facilitate targeted advertising)” [¶0034, lines 1-8])
wherein:
the first score is an output of a first predictive machine-learned scoring model having as inputs a first set of variables, the first predictive machine-learned scoring model for use in predicting when an end-user will follow an entity that is presented as a follow recommendation (“For example, as described below with reference to FIGS. 3 and 4, a machine-learning model may be based on user responses to previous advertising campaigns, and the users' profiles, which may allow a subset of the users to be associated with an advertising target group.” [¶0035, lines 1-5; Liu discloses that machine learning model is used to calculate scores for the user based on user response, this may correspond to a first machine scoring model. The first set of variables is the same as inputting the first set of features into the model. (see ¶0059 where variables are disclosed.)]),
the first predictive machine-learned scoring model has been derived using training data obtained by presenting follow recommendations to a randomly selected set of users, not including the first end-user, and observing a collective response from the randomly selected set of users to the follow recommendations (“Then, analysis module 932 may generate one or more machine-learning models 970 based on information 938 and attributes 960 in profiles 958 of users 946 of the social network. For example, analysis module 932 may use training and testing subsets of information 938 and attributes 960 to generate the one or more machine-learning models 970. Depending on information 938 that is used, different machine-learning models may be generated. Thus, in the case of the previous advertising campaigns, a machine-learning model for a particular one of target groups 940 may relate attributes 960 and/or user behaviors to the one or more associated feedback metrics 942.”[¶0108, lines 1-12; note: feedback metrics would correspond to the collective responses from the users.]); and
the second score is an output of a second predictive machine-learned scoring model, related to the level of engagement, having as inputs a second set of variables, the second predictive machine-learned model for use in predicting when the first end-user, subsequent to formation of the newly formed follow edge, is likely to engage with content presented in association with a newly formed follow edge, (“Similarly, as described below with reference to FIGS. 5 and 6, a machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users, and/or their profiles, which may allow a subset of the users to be associated with a content interest segment.” [¶0035, lines 5-10; this machine-learning model based on content-interaction may correspond to a second machine-learning model. A second set of variables is the same as inputting the second set of features into the model. (see ¶0059 where variables are disclosed.)]).
the second predictive machine-learned scoring model has been derived using training data obtained by monitoring responses that the randomly selected set of end-users, not including the end-user, have had to content that was presented in connection with newly formed follow edges that resulted from presentation of a follow recommendation, the content presented subsequent to formation of the newly formed follow edges (“The content-interaction data may be stored in a computer-readable memory in system 100 (FIG. 1) and, for a given user, may include a number of views of the categorical content and/or a number of instances of sharing the categorical content with other users of the social network (such as sharing so-called `likes` with the other users). More generally, content-interaction data may include a variety of social actions, including likes, comments, clicks, unlikes, and following developments associated with another users, as well as content interactions derived from a network update stream that includes updates associated with a user of a social network. Moreover, the users may specify the predefined interest segments. Alternatively or additionally, the predefined interest segments may be associated with previous advertising campaigns (e.g., the predefined interest segments may be specified by the advertisers).” [¶0108, lines 12-24] Furthermore, Liu discloses that the machine-learning model (i.e second machine learning scoring model) may be derived using content-interaction data (see ¶0108, 12-24)])
Liu fails to teach follow recommendations and
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores;
wherein the follow recommendation utility score is a combination of the first score and the second score
and 
causing a subset of the retrieved follow recommendations to be presented to the first end-user, the follow recommendations ranked and presented in order of their respective utility scores.
Pennacchiotti teaches follow recommendations (“The target user might select one or more users from the user recommendation as recipients of the message. The user might select one or more users from the user recommendation to "follow" via the social-media site, e.g., follow via TwitterTM, etc. As is described in more detail below, the user recommendation can comprise a set of users identified from the interest distributions, e.g., by comparing interest distributions to identify users with similar topical interest, alone or in combination with other techniques for identifying users, e.g., social network graph-based models.” [0023])
and
causing a subset of the retrieved follow recommendations to be presented to the first end-user, the follow recommendations ranked and presented in order of their respective utility scores (“At step 412, the user recommendation is generated using the comparison results. By way of some non-limiting examples, the user recommendation can comprise a threshold number of users and or those users that satisfy a threshold similarity with the target user. Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035]).
wherein the follow recommendation utility score is a combination of the first score and the second score (“Where it is determined, at step 604 of FIG. 6, to use one or more social graph-based models, processing continues at step 606 to generate user recommendations using the social graph-based model(s). In accordance with one or more embodiments, the similarity score determined relative to the target user and another user is a combined score comprising the similarity score generated by comparing the two user's interest distributions, e.g., per step 410 of FIG. 4, and the score provided via the one or more social graph-based model(s).” [¶0054; note: Liu teaches a first/second score as cited above. Pennacchiotti teaches combining scores using social graph-based models to generate user recommendations.]); 
rank the follow recommendation candidates in accordance with their respective follow recommendation utility scores (“At step 412, the user recommendation is generated using the comparison results. By way of some non-limiting examples, the user recommendation can comprise a threshold number of users and or those users that satisfy a threshold similarity with the target user. Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035]); and 
cause the follow recommendation candidates to be presented to the end-user as follow recommendations, the follow recommendations ordered in accordance with their respective rank (“Step 414 can comprise a ranking of the user's based on their similarity to the target user, and/or some number of the top users, e.g., the users having the greatest similarity measure with the target user, can be selected using the ranking.” [¶0035; users having a greatest similarity measure implies the recommendations are ordered.]).
Liu and Pennacchiotti are both in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recommendations of Liu’s with the user recommendations of Pennacchiotti and further combining the first and second scores of Liu’s models to generate a follow recommendation as taught by Pennacchiotti. Follow recommendations in social networks are well known and this would be a simple substitution that has been applied to previous systems in the field of social networks. Furthermore, combining scores from machine learning models would improve the method of Liu’s by obtaining more accurate follow recommendations provided to the user. [¶0054-¶0055, Pennacchiotti]
However Liu/Pennacchiotti fails to explicitly teach wherein the follow recommendations are based on both a first likelihood that a member in the first set of members will follow an entity being recommended and a second likelihood that the member in the first set of members will interact with content presented to the member in the follow recommendations; related to a predicted likelihood that the end-user will select the member to follow
Xu teaches wherein the follow recommendations are based on both a first likelihood that a member in the first set of members will follow an entity being recommended (“In some implementations, the act of a user selecting a recommendation can be used as one criteria to score the interest level in (or “success level of”) a recommendation. In some such implementations, the act of subsequently choosing to follow a recommended user, subscribe to a recommended group, join a recommended community, like a recommended page, or like or purchase a recommended product can be used as a second criteria to score the recommendation. In some implementations, when a user accepts a recommendation, that recommendation is removed from the set of available recommendations that can be served to the user.” [¶0176; See further from [¶0175] “For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served”]) and a second likelihood that the member in the first set of members will interact with content presented to the member in the follow recommendations (“In some implementations, the recommendation engine 602 can reorder or reprioritize a list of available recommendations based on a more intelligent strategy. For example, each recommendation in the list of available recommendations can be associated with a particular serving frequency that influences the probability that the recommendation is served (for example, as described with reference to the schedule definitions described above). For example, recommendations associated with higher serving frequencies have a greater probability of being selected by the recommendation engine 602 for service than recommendation associated with lower serving frequency. In some such implementations, the recommendation engine 602 is configured to calculate or otherwise determine the serving frequency for each recommendation in a list of available recommendations dynamically based on users' interactions with the recommendations that they are served… In some implementations, the act of clicking on or selecting a recommendation or another action that otherwise expresses or indicates an interest in a recommendation (for example, a like) can be used as an input to the recommendation engine. For example, if the recommendation engine 602 receives a significant or threshold amount of interest in a particular recommendation, the recommendation engine 602 can reprioritize the recommendation, for example, by reordering the recommendation to a higher level in a priority list of recommendations or by increasing the serving frequency associated with the recommendation.” [¶0175-¶0176; Examiner is interpreting recommendations associated with a greater probability based on users’ interactions with recommendations to be equivalent to a second likelihood.]);
related to a predicted likelihood that the end-user will select the member to follow (“In some implementations, the act of a user selecting a recommendation can be used as one criteria to score the interest level in (or “success level of”) a recommendation. In some such implementations, the act of subsequently choosing to follow a recommended user, subscribe to a recommended group, join a recommended community, like a recommended page, or like or purchase a recommended product can be used as a second criteria to score the recommendation. In some implementations, when a user accepts a recommendation, that recommendation is removed from the set of available recommendations that can be served to the user.” [¶0176])
Liu, Pennacchiotti and Xu are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s teachings to determine a first and second likelihood that a user will follow another user and interact with content from the follow recommendations as taught by Xu. One would have been motivated to make this modification in order to provide relevant recommendations to connect existing and new members to the social networking system. [¶0027, Xu]
However Liu/Pennacchiotti/Xu fails to explicitly teach exclude from the follow recommendation candidates follow recommendation candidate corresponding with an entity the end-user has elected to follow or with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user;
Qian teaches exclude from the follow recommendation candidates follow recommendation candidate corresponding with an entity the end-user has elected to follow or with whom the end-user has connected since the follow recommendation utility scores were last derived for the end-user (“The filtering criteria can be configured to filter out potential accounts that are not appropriate for recommendation to a user. For example, the account filtering module 108 can be configured to filter the set of potential accounts to remove accounts that are already followed, liked, or otherwise interacted with by the user, since recommendation of an account already being followed by the user would yield little benefit.” [¶0031; note: Pennacchiotti teaches the utility scores as cited above.]);
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s teachings to exclude follow recommendation candidates that were previously followed or connected by the user as taught by Qian. One would have been motivated to make this modification in order to filter out recommendations that would yield little benefit to the user. [¶0031, Qian]

Regarding claim 20, Liu/Pennacchiotti/Xu/Qian teaches the system of claim 17 further comprising: 
additional instructions stored on a non-transitory computer readable medium, which, when executed by a processor, cause the system to:
Qian further teaches subsequent to the follow recommendations being retrieved, and prior to causing a subset of the retrieved follow recommendations to be presented to the first end-user, filtering the follow recommendations to exclude follow recommendations associated with entities the first end-user is following or, with which the first end-user has established a connection. (“Once the model is trained, the model can be provided with user information for a particular user, and account information for a target account, and a potential account from the set of potential accounts in order to determine the likelihood that the particular user will interact with the potential account after having interacted with the target account… The filtering criteria can be configured to filter out potential accounts that are not appropriate for recommendation to a user. For example, the account filtering module 108 can be configured to filter the set of potential accounts to remove accounts that are already followed, liked, or otherwise interacted with by the user, since recommendation of an account already being followed by the user would yield little benefit” [¶0030-¶0031]);
Liu, Pennacchiotti, Xu, and Qian are all in the same field of endeavor of recommendation systems for social networks. Liu and Pennacchiotti both use user interactions in a social network and machine learning models to predict recommendations to a user. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s teachings to exclude follow recommendation candidates that were previously followed or connected by the user as taught by Qian. One would have been motivated to make this modification in order to filter out recommendations that would yield little benefit to the user. [¶0031, Qian]

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pennacchiotti, Xu, and Qian and further in view of Amin et al. (US 20130318180 A1, hereinafter "Amin").

Regarding claim 7, Liu/Pennacchiotti/Xu/Qian teaches The system of claim 1, 
Pennacchiotti teaches wherein the member response information includes information indicating a positive response when a member viewed a follow recommendation, and then opted to follow an entity being recommended (“The user recommendation identifying the plurality of users having similar topical interests determined using the interest distributions can be made in response to an expressed request by the target user, for example. The user recommendations can comprise TwitterTM, FacebookTM or other social-media site's users, for example. The target user might make the request in conjunction with a message prepared by the target user, such as a message via Y! MessageTM or other messaging platform or service, e.g., FacebookTM, TwitterTM, etc. The target user might select one or more users from the user recommendation as recipients of the message. The user might select one or more users from the user recommendation to "follow" via the social-media site, e.g., follow via TwitterTM, etc.” [¶0023; following a user would indicate a positive response.]) 
However Liu/Pennacchiotti/Xu/Qian fails to teach and information indicating a negative response when a member viewed a follow recommendation and then took no action with respect to the follow recommendation 
Amin teaches and information indicating a negative response when a member viewed a follow recommendation and then took no action with respect to the follow recommendation (“Previously, attempts have been made to make a recommendation more effective by affecting the perception of the recommendation recipient by attaching social signals to the recommendation. For instance, a recommendation sent to a user may indicate that a user's friend likes the item being recommended. However, because this type of recommendation often comes directly from an impersonal source (e.g., a recommendation system) and not from the user's friend, the recipient is likely to at least ignore the recommendation, if not become annoyed by the “cold” recommendation and possibly sever whatever ties the user may have with the recommendation system. As such, this type of “cold” recommendation is not very effective in accomplishing the goal behind the recommendation: getting the recipient to follow the recommendation.” [¶0017])
Liu, Pennacchiotti, Xu, Qian and Amin are all in the same field of endeavor of improving follow recommendations for social networks. Liu, Pennacchiotti, and Amin all disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s/Qian’s teachings by recording negative user responses to follow recommendations disclosed by Amin. One would have been motivated to make this modification to further improve the recommendations that are presented to users in order to achieve positive responses [¶0017, Amin]

Regarding claim 15, Liu/Pennacchiotti/Xu/Qian teaches The method of claim 9, 
Pennacchiotti teaches wherein the member response information includes information indicating a positive response when a member viewed a follow recommendation, and then opted to follow an entity being recommended (“The user recommendation identifying the plurality of users having similar topical interests determined using the interest distributions can be made in response to an expressed request by the target user, for example. The user recommendations can comprise TwitterTM, FacebookTM or other social-media site's users, for example. The target user might make the request in conjunction with a message prepared by the target user, such as a message via Y! MessageTM or other messaging platform or service, e.g., FacebookTM, TwitterTM, etc. The target user might select one or more users from the user recommendation as recipients of the message. The user might select one or more users from the user recommendation to "follow" via the social-media site, e.g., follow via TwitterTM, etc.” [¶0023; following a user would indicate a positive response.]) 
However Liu/Pennacchiotti/Xu/Qian fails to teach and information indicating a negative response when a member viewed a follow recommendation and then took no action with respect to the follow recommendation 
Amin teaches and information indicating a negative response when a member viewed a follow recommendation and then took no action with respect to the follow recommendation (“Previously, attempts have been made to make a recommendation more effective by affecting the perception of the recommendation recipient by attaching social signals to the recommendation. For instance, a recommendation sent to a user may indicate that a user's friend likes the item being recommended. However, because this type of recommendation often comes directly from an impersonal source (e.g., a recommendation system) and not from the user's friend, the recipient is likely to at least ignore the recommendation, if not become annoyed by the “cold” recommendation and possibly sever whatever ties the user may have with the recommendation system. As such, this type of “cold” recommendation is not very effective in accomplishing the goal behind the recommendation: getting the recipient to follow the recommendation.” [¶0017])
Liu, Pennacchiotti, Xu, Qian and Amin are all in the same field of endeavor of improving follow recommendations for social networks. Liu, Pennacchiotti, and Amin all disclose recording user interactions in a social network and generating machine learning models to predict follow recommendations. Xu discloses providing customized recommendations to users. Qian teaches a similarity filtering method for social networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Liu’s/Pennacchiotti’s/Xu’s/Qian’s teachings by recording negative user responses to follow recommendations disclosed by Amin. One would have been motivated to make this modification to further improve the recommendations that are presented to users in order to achieve positive responses [¶0017, Amin]

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 103 Rejection:
Applicant’s arguments regarding the prior art of Zhang failing to teach “utility score, wherein the follow recommendation utility score is a combination of the first score and the second score” has been considered but are not persuasive. Applicant appears to state that Zhang was used to teach these limitations which is incorrect. In the previous office action, the prior art of Pennachiotti was used to teach this particular limitation which was imported from claim 2. Pennachiotti explicitly teaches combining scores from social graph-based models (para 0054), thus the limitation still appears to be taught by Pennachiotti under BRI. 

Applicant’s arguments regarding the prior art of Zhang failing to teach “rank the follow recommendation candidates” has been considered but are not persuasive. Applicant appears to state that Zhang was used to teach these limitations which is incorrect. In the previous office action, the prior art of Pennachiotti was used to teach this particular limitation which was imported from claim 3. Pennachiotti explicitly teaches ranking the follow recommendation candidates (para 0035; “comprise a ranking of the user’s based on their similarity to the target user”), thus the limitation still appears to be taught by Pennachiotti under BRI.

Applicant’s arguments regarding the prior art of Zhang failing to teach “exclude from the follow recommendation candidates…” has been considered but are moot because the limitation is now taught by the newly presented art of Qian. Furthermore, under BRI, it also appears to the examiner that the follow recommendation utility scores are not used to exclude/filter the candidates. Please see the updated 103 rejection above.

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122